Citation Nr: 1230924	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-13 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1942 to September 1945.  He died in June 1967.  The appellant married the Veteran in March 1952 and claims to be the Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2008 by the Department of Veterans Affairs (VA) Decatur, Georgia Regional Office (RO) which denied entitlement to the benefit currently sought on appeal.

The Veteran served with the Anti Tank Company 395th Infantry during World War II.  His personnel records indicate he was awarded the Combat Infantry Badge, Bronze Star, the Purple Heart, and the Distinguished Unit Badge, among others.

The appellant was scheduled to appear for a hearing before the Board in October 2009; however, she cancelled her hearing.  Therefore, her hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2011).

In January 2010, this issue was denied by the Board, who determined new and material evidence was no sufficient to reopen the claim.  The appellant appealed to the United States Court of Appeal for Veterans Claims (Court).  Subsequently, in a Memorandum Decision issued in December 2011, the Court determined that the Board failed to adequately address the entirety of the lay evidence. 

However, it is noted that in the last January 2010 Board decision and the subsequent determinations since, it went unnoticed that the appellant is actually not a proper claimant.  In this case, the appellant remarried on May 14, 1972, and is still currently married.  Therefore, as the appellant is still married, she is not the surviving spouse of the Veteran.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  However, as the Court has vacated the Board's previous January 2010 decision denying the appellant's claim to reopen a claim for service connection for the cause of the Veteran's death, it has been returned to the Board for action keeping with the Court's instruction.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died on June [redacted], 1967.  The cause of death listed on the death certificate was gunshot wound to the head. 

2. In July 1967, the RO denied entitlement to service connection for the cause of death.  The appellant did not express disagreement within one year, and the decision became final. 

3. The RO received the appellant's petition to reopen the final disallowed claim in January 2008.

4. Evidence obtained since the time of the July 1967 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

The April 2007 rating decision which denied entitlement to service connection for the cause of the Veteran's death is final; new and material evidence has not been submitted, and the appellant's claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board finds that all duty to notify and assist requirements has been satisfied with respect to the claims at hand. 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  Specific to the request to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In May 2008 the agency of original jurisdiction (AOJ) sent a letter to the appellant with the notice required by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the AOJ notified the appellant of information and evidence necessary to substantiate the claim of service connection; information and evidence that VA would seek to provide; and information and evidence that she was expected to provide. This letter also explained to the appellant why her claim for service connection was denied in July 1967.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Regarding the duty to assist, VA's responsibility extends to requesting evidence from any new source identified by the claimant, and if that evidence is then not new and material, the claim is not reopened, and VA's duties have been fulfilled.  VA does not have a duty to provide the appellant a VA examination and/or an opinion if the claim is not reopened.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2011).

II.   The Merits of the Claim

The appellant seeks benefits as the Veteran's surviving spouse.  She married the Veteran on March [redacted], 1952.  The Veteran's Death Certificate indicates that he died on June [redacted], 1967, from a self-inflicted gunshot wound to the head

Generally, a claim, which has been denied, may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998).  With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.   New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The appellant filed a cause of death claim in June 1967.  In a July 1967 rating decision, the RO denied the appellant's claim for the cause of the Veteran's death because the evidence did not establish that his death was linked to his military service.  At the time, the Veteran was service connected for a gunshot wound to the left buttock and to the left side of the chest, and malaria.  There was no evidence of any mental health disorders in the Veteran's in-service treatment records.  The appellant did not appeal; accordingly, the June 1967 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.

In January 2008, the appellant filed an application to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  In August 2008, the appellant's claim was denied by the RO for a lack of new and material evidence.  Specifically, the evidence did not demonstrate the Veteran's death was related to his military service.  The appellant timely appealed. 

As stated above, in January 2010, the Board denied the appellant's claim as it lacked new and material evidence.  The appellant appealed the Board's determination and the Court issued a Memorandum Decision in October 2011 setting aside the Board's January 2010 decision to readjudicate whether new and material evidence was submitted to reopen the claim for service connection for the cause of the Veteran's death.  Namely, the Court determined the Board did not adequately address the entirety of the lay evidence.

Since the July 1967 RO decision, the appellant referred to the Veteran's service records arguing it reflects the battles he was involved in and stated that he never forgot them.  She stated the Veteran "suffered from shell-[shock] or PTSD... [and] never returned to normal."  She further stated he suffered from flashbacks, nightmares, and could not forget the past.  He did not want to talk about his military service and did not want to claim disability because he did not want to "live through his experience."  She believes these traumatic experiences stayed with him until he could not take it any longer and took his own life. 

Testimony is presumed to be credible for the limited purpose of determining whether to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, in this case, the appellant's statements while credible, simply do not raise a reasonable possibility of substantiating her claim. 

The Board is aware that the Court of Appeals for Veterans Claims (Court) has held that the language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a claim; and that the phrase "raises a reasonable possibility of substantiating the claim" was intended to enable rather than preclude reopening, explaining that new and material evidence is not required as to each previously unproven element of a claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

However, in this case the appellant is simply not competent to diagnose a complex psychiatric disability such as PTSD. 

A lay person is competent to provide testimony regarding factual matters of which he or she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Additionally, lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  In Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), the Federal Circuit held that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

In this case, the appellant reported that the Veteran was not normal after returning from his military service.  She also asserted symptoms of flashbacks and nightmares.  However, none of these facts, even if taken as true, makes it likely that the Veteran had PTSD as a result of his time in service, much less that PTSD caused the Veteran to commit suicide. 

The appellant did not identify a diagnosed medical condition, rather she hypothesized that the Veteran had PTSD.  Unfortunately, she is not competent to diagnose PTSD, as it is a complex psychiatric illness and not readily capable of identification through the use of any of the appellant's five senses.  Furthermore, no objective medical evidence has been submitted diagnosing the Veteran with PTSD or any other psychiatric condition based on the symptoms she reported.  As such, the appellant's statements alone are not competent to diagnose the Veteran with PTSD. 

As such, while the appellant's statements may be new in that they contained information which she had not previously placed in the record, these statements are not considered to be material in that they do not raise a reasonable possibility of substantiating the appellant's appeal. 

The Board is sympathetic to the appellant's claim and recognizes the honorable service of her late husband.  However, the Board finds that new and material has not been submitted to reopen the previously denied claim of service connection for the cause of the Veteran's death.  See 38 C.F.R. § 3.156(a).  Accordingly, the appellant's claim is not reopened.


ORDER

As new and material evidence has not been received, the claim for service connection for the cause of the Veteran's death is not reopened.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


